 In the Matter of DAVIS-NOLAND-MERRILL GRAIN Co (SANTA FE ELE-VATOR "A") KANSAS CITY, KANSASandLOCAL INDUSTRIAL UNIONNo 1192, AFFILIATED WITH TILE CONGRESS OF INDUSTRIAL ORGANIZA-TIONSCase No. R-J978 -Decided July 13,1942Jurisdiction:grain-whosale purchasing, storage, and'selling industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitioner recognition, election necessaryUnit Appropriate for CollectiveBargaining:production and maintenance em-ployees at Company's Santa Fe EleN atoi "A , exclnsn e of supervisory andoffice personnel, stipulation as toMr George H. Darvzs,of Kansas City, Mo, for the CompanyMr Howard L Rizer,of Kansas City, Mo, for the A F of LMr H C FremmingandMr. C N Stover,of Kansas City, Mo, forthe C. I O.Mr Mozart G. Ratner,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by the Congress of Industrial Organiza-tions,'herein called the C I O , alleging that a question affectingcommerce had arisen concerning the representation of employees ofDavis-Noland-Merrill Grain Co, Santa Fe Elevator "A", Kansas City,Kansas, herein called the Company, the National Labor RelationsBoard provided for an appropriate heating upon due notice beforeClarence D Musser, Trial Examiner. Said hearing was held at Kan-sas City, Missouri, on June 23, 1942The Company, the C I O , andFlour, Cereal, Feed Mill & Grain Elevator- Workers,-Federal LaborUnion No 18852, A. F of L , herein called the A F. of L, appearedand participated, and were afforded full opportunity to be heard andto introduce evidence bearing on the issues.No witnesses were pre-sented by any of the parties.The Trial Examiner's Iulmgs made atthe hearing are fiee from prejudicial error and are hereby affirmedUpon the entire record in the case, the Board makes the following1At the hearing the petition was amended to Include the designation of thelocal asset forth In the caption above42 N L R B, No 86406 DAVIS-NOLAND-MERRILL GRAIN COFINDINGS OF FACTITHE BUSINESS OF TIIECOMPANY407Davis-Noland-Merrill Gram Co is a Missouri corporation maintain-ing its principal place of-business and general office at Kansas City,MissouriThe Company is licensed to do business in Kansas andmaintains at Kansas City, Kansas, the Santa Fe Elevator "A", theplant herein involvedThe Company is engaged in wholesale purchas-ing, storage and sale of grain.More than 60 percent of the Company'sgrain is distributed in States other than Missouri and Kansas, and theCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II THE ORGANIZATIONSINVOLVEDFlour, Cereal, Feed Mill & Grain Elevator Workeis, Federal LaborUnion No 18852, is a labor organization affiliated with the AmericanFederation of Labor.Local Industrial Union No 1192 is a labororganization affiliated with the Congress of Industrial OrganizationsEach Union admits to membership employees of the Company.IIITHE QUESTION CONCERNING REPRESENTATION'On July 17, 1941, the Company entered into an exclusive bargainingcontract with the A F of L as representative of all the productionand maintenance employees in the Company's Kansas City, Kansas,elevator, exclusive of supervisoiy and office personnelThe contractrecites that it shall continue from year to year unles sooner terminatedby at least thirty (30) days' written notice prior to the date ofexpiration in any current year.On March 19, 1942, the C I 0 notified the Company that it rep-resented a majority of the employees at Elevator "A" and requestedrecognition as exclusive bargaining representativeOn March 25,1942, the Company unformed the C I 0 that the Company had acontract with the A F. of L which.was in full force and effect, andtherefore declined to grant recognition to the C I 0-A statement of a Field Examiner, introduced in evidence at thehearing, indicates that both unions represent a substantial numberof employees in the unit hereinafter found appropriate 2'The Field Examiner reportedthat therewere 30 names appearing on the Company's payroll datedMay 7, 1942,which were to be includedwithin theappropriateunitThe C I 0submitted 21 authorization cards, of which 19 were datedMarch18, and 2 were undatedThe Field Examiner foundthat of the21- cards 20 bore apparently genuine, originalsignatures of persons appearing on the Company's pay rollAt the hearing the C I 0submitted 4 additional authorization cardswhich theField Examiner found to bear ap-parently genuine,original signatures of persons appearing on the Company's pay rollTheField Examiner further found that the membership records and ledgers ofthe A F of Lcontained the names of 30 of the Company's employees in the appropriate unit. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find, that a question affecting, commerce has arisen conceinungthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the National LaborRelations ActIVTHE APPROPRIATE UNITThe par ties stipulated, and we find, that the appropriate unit forthe purposes of collective bargaining consists of all production andmaintenance employees employedby theCompany in and about itsKansas City,Kansas elevator known as Santa Fe Elevator "A",exclusive of supervisory and office personnel.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongemployees in the appropi sate unit who were employed during thepay roll period immediately pieceding the date of our Direction ofElection, subject to the limitations and additions set forth in theDirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,49 Stat. 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRrOTED that, as part of the investigation to asceitain representa-tives for the puiposes of collective bargaining with Davis-Noland-Merrill Grain Co , KansasCity,Kansas, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Seventeenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company in the unit found appropriatein Section IV, above, who were employed during the pay-roll period-immediately preceding the date of this Direction,including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States,or temporaiily laid off, but excluding those employeeswho have since quit or been discharged for cause,to determine whetherthey desire to be represented by Flour, Cereal,Feed Mill & GrainElevatorWorkers,Federal Labor Union No 18852, affiliatedwiththe American Federation of Labor, or by Local Industrial Union No.1192, affiliated with the Congress of Industrial Organizations,for thepurposes of collective bargaining,or by neither